Citation Nr: 1739226	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-42 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than September 8, 2016, for the grant of a total rating based on individual unemployability (TDIU) on a schedular basis.

2.  Entitlement to an effective date earlier than September 8, 2016, for the grant of a total rating based on individual unemployability (TDIU) on an extraschedular basis.

3.  Entitlement to an initial disability rating in excess of 10 percent for right knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Private Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to October 1974 and again from November 2004 to May 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which granted service connection for chondromalacia, patella of the right knee, assigning an initial 10 percent disability effective March 25, 2009.  The Veteran disagreed with this initial rating and perfected this appeal.

The Veteran and his wife, D.F., presented testimony before the undersigned Veterans Law Judge at a videoconference hearing in January 2013. 

With regard to the increased rating issue, this claim was remanded by the Board to the RO via the Appeals Management Center (AMC) in March 2013 and then returned for appellate review.  In June 2014, the Board denied the Veteran's claim of an initial rating higher than 10 percent for right knee chondromalacia patella.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a March 2015 Joint Motion for Remand (JMR) filed by counsel for the Veteran and the VA Secretary.  In October 2015, the case was remanded for additional development. 

With regard to the TDIU issue, in July 2015 correspondence the Veteran's attorney  argued that TDIU was part of the increased rating appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and this issue was remanded by the Board for further development in October 2015.  By rating decision dated in November 2016, the RO granted a TDIU effective September 8, 2016.  However, as the Veteran's claim for a higher initial rating has been pending since March 25, 2009, the issue of entitlement to a TDIU prior to September 8, 2016 is still before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to an effective date earlier than January 31, 2011, for the award of a TDIU on an extraschedular basis, and entitlement to an initial disability rating in excess of 10 percent for right knee chondromalacia patella  are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An inferred claim for entitlement to a TDIU was received by VA on May 2009 and a formal claim for entitlement to a TDIU was received by VA in February 2011; the Veteran first became eligible for a TDIU on a schedular basis on January 31, 2011.

2.  Since January 31, 2011, the evidence demonstrates that the Veteran's service-connected disabilities preclude all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for an effective date of January 31, 2011 for the grant of a TDIU have been met.  38 U.S.C.A. §§ 5101(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.156, 3.157, 3.159, 3.321(b), 3.341, 3.400(o)(2), 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of disability compensation to a veteran will be the day following separation from active service or date entitlement arose if the claim is received within one year of separation from active service; otherwise, it will be the date of receipt of claim, or the date when entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  In general, "date of receipt" means the date on which a claim, information or evidence was received in VA.  38 C.F.R. § 3.1(r). 

The effective date of an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  VA regulations provide that the effective date for increases shall be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  Under this rule, an effective date for an increased rating may be assigned later than the date of receipt of the claim -- if the evidence shows that the increase in disability actually occurred after the claim was filed -- but never earlier than the date of receipt of the claim.

The law provides one exception to this general rule: The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  The regulations provide that the effective date shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within one year from such date otherwise, date of receipt of claim. 38 C.F.R. § 3.400(o)(2). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Prior to amendments to the applicable regulation in March 2015, a claim was "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  A report of examination or hospitalization which meets certain requirements will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal claim for compensation has been allowed, receipt of a report of examination or hospitalization by uniformed services will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(a), (b).  When the following reports relate to examination or treatment of a disability for which service connection has previously been established, the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of claim and the date of a uniformed service examination which is the basis for granting severance pay to a former member of the Armed Forces on the temporary disability retired list will be accepted as the date of receipt of claim. 38 C.F.R. § 3.157(b)(1).

In this case, the Veteran submitted a claim for service connection for a right knee disorder on March 25, 2009.  In connection with this claim, he was afforded a VA examination in May 2009.  Significantly, during this examination, the examiner noted that the Veteran had previously worked at a detention center but that his work was limited there because he could not go up and down stairs due to his knee pain.  It was noted that the Veteran was not currently working due to his knee pain as well as memory loss from a separate incident.  It was also noted that the Veteran's knee affected his ability to do his job.    

As above, by rating decision dated in April 2010 the RO granted service connection for chondromalacia, patella of the right knee, assigning an initial 10 percent disability effective March 25, 2009.  The Veteran disagreed with this initial rating and perfected this appeal.

In February 2011, and during the course of the Veteran's appeal for a higher initial rating for his right knee, the Veteran submitted a formal claim for a TDIU.  Significantly, it was noted that the Veteran last worked in February 2008 due to his service-connected neck, lower back, and right knee disabilities.  In connection with this claim as well as a claim for service connection for a psychiatric disability secondary to the Veteran's service-connected orthopedic disabilities, the Veteran was afforded a VA psychiatric examination in April 2011.  Significantly, the April 2011 VA psychiatric examiner opined that the Veteran's (now service-connected) psychiatric disorder impacted his ability to work.  It was noted that the Veteran previously worked as the director of a city recreational activity center, a job that he held for approximately 20 years and left in 2008 due to a combination of physical and cognitive difficulties.  It was also noted that the Veteran was in receipt of disability benefits from the Social Security Administration due to "dementia."  The examiner noted that forgetfulness, reduced mood, and reduced motivation associated with the Veteran's (now service-connected) depression would create mild to moderately reduced efficiency in terms of the Veteran's work activities.  For example, the Veteran indicated that, while working and trying to teach a tennis class, he was forgetting the rules of the game.  He also got easily distracted and was less able to successfully organize and run his classes and recreational programs.  

The Veteran was also afforded a VA orthopedic examination in April 2011.  In a July 2011 addendum, the examiner noted that the Veteran was last employed as a driver for a transportation company and that, according to the Veteran, he was unable to sit for a prolonged period of time.  Specifically, the Veteran stated that he was only able to drive between 30 and 45 minutes at a time and, because of this, he was unable to continue with his job.  The July 2011 VA addendum opinion notes that the Veteran's symptoms are mild to moderate in nature and that the Veteran should, at least, be able to do sedentary type work.  

By rating decision dated in October 2011, the RO, in part, granted service connection for depressive disorder, assigning a 50 percent disability rating effective January 31, 2011.  The RO also increased the Veteran's service-connected cervical spine disability from 10 to 30 percent disabling effective January 31, 2011 resulting in a combined evaluation of 80 percent effective January 31, 2011.  The RO also specifically denied a TDIU, noting that, according to the July 2011 VA orthopedic examiner's opinion, the Veteran was capable of sedentary work.  The Veteran did not disagree with the October 2011 decision.
 
In connection with the Veteran's appeal for a higher initial rating for his service-connected right knee disability, in July 2015 correspondence the Veteran's attorney argued that TDIU was part of the present appeal pursuant to Rice.  The Veteran was afforded VA examinations pertaining to his service-connected low back, right knee, and cervical spine disabilities in September 2016.  Significantly, the September 2016 VA examiner opined that the Veteran's service-connected low back and right knee disabilities impacted his ability to perform occupational tasks.  Specifically, it was noted that the Veteran was unable to walk or stand for long periods of time.  The examiner also opined that the Veteran was unable to perform sedentary work.      

By rating decision dated in November 2016, the RO granted a TDIU effective September 8, 2016.  However, as the Veteran's claim for a higher initial rating has been pending since March 25, 2009, the issue of entitlement to a TDIU prior to September 8, 2016 is still before the Board.  Furthermore, in January 2017 correspondence, the  Veteran's attorney disagreed with the effective date assigned for the TDIU.    

In July 2017, the Veteran's attorney submitted a June 2017 vocational employability assessment from F.G., an impartial vocational expert and certified rehabilitation counselor.  F.G. reviewed the claims file, conducted a telephone interview with the Veteran, and completed a lengthy report discussing the Veteran's employment history and his service-connected disabilities.  F.G. ultimately concluded that it was more likely than not that the Veteran had been unable to secure and follow substantially gainful employment since at least 2008 due to his service-connected disabilities.  This opinion was rendered despite any medical professionals' opinion that the Veteran could engage in work activity.  It was noted that medical professionals are qualified to define the physical or emotional limitations extended from a condition, but have no expertise in translating this information into opinion on whether or not this degree of restriction or limitation, or both, prevents one from working.  It was noted that F.G.'s opinion was based on her education, training, experience, and examination of the evidence as made available to her and was expressed within a reasonable vocational certainty.  As a vocational expert, F.G. had completed graduate studies in vocational rehabilitation, psychology, and ergonomics, along with 20 years of experience working in the field of vocational rehabilitation as a certified rehabilitation counselor performing vocational disability evaluations.  

The Board has construed the May 2009 VA knee examination (dated May 30, 2009) as a claim for a total rating.  Having determined that May 30, 2009 is the date of claim for purposes of assigning an effective date, the Board must now look to the evidence to determine when it was "factually ascertainable" that the criteria for a total rating were met beginning May 30, 2009. 

TDIU ratings for compensation may be assigned, where the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and retain employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  It is clear from the language of this regulation that what is contemplated as marginal employment is employment that does not accord the veteran a living wage.  See Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991) [for the purposes of 38 C.F.R. § 4.16(a), substantially gainful employment suggests a living wage].  Marginal employment may also be considered to exist when income exceeds the poverty threshold but is earned, for example, in a protected environment, such as a family business or sheltered workshop. Id.  Consideration shall be given in all claims to the nature of the employment.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, the Veteran's service-connected disabilities presently include depressive disorder  (50 percent disabling effective January 31, 2011), right upper extremity radiculopathy (major) associated with degenerative disc disease of the cervical spine (40 percent disabling effective September 8, 2016), degenerative disc disease of the cervical spine (30 percent disabling effective January 31, 2011 and 10 percent disabling effective May 28, 2005), degenerative disease of the thoracolumbar spine (20 percent disabling effective May 28, 2005), right lower extremity radiculopathy associated with degenerative disc disease of the thoracolumbar spine (20 percent disabling effective September 8, 2016), degenerative joint disease of the right shoulder (10 percent disabling effective May 28, 2005), chondromalacia of the patella, right knee (10 percent disabling effective March 25, 2009), and left lower extremity radiculopathy associated with degenerative disc disease of the thoracolumbar spine (10 percent disabling effective September 8, 2016).

Significantly, a TDIU has been assigned as of September 8, 2016, the date of a VA examination including a medical opinion which related the Veteran's unemployability to his service-connected disabilities.  However, there is evidence that the Veteran was unemployable due to his service-connected disabilities as early as February 2008.  Furthermore, the Veteran has met the schedular criteria for a TDIU pursuant to under 38 C.F.R. § 4.16(a) since January 31, 2011.  As such, the Board finds that the criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met beginning January 31, 2011.  As for the potential for a TDIU prior to January 31, 2011, the Board has remanded this issue as noted below.  
ORDER

An effective date of January 31, 2011, and no earlier, for the grant of a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.

REMAND

With regard to the TDIU issue, a review of the record shows that the Veteran has been unemployed since February 2008.  Furthermore, the Veteran's claim for a TDIU has been pending since May 30, 2009.  The Veteran has only met the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16(a) since January 31, 2011.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

As such, the Board finds that the Veteran's claim for a TDIU under the provisions of 38 C.F.R. § 4.16(b) prior to January 31, 2011 should be submitted to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis.  The Board finds that the May 2009 VA examiner as well as the June 2017 vocational expert opinions discussed above are plausible evidence that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities prior to January 31, 2011.  Accordingly, the Board finds that the claim should be submitted to the Director of Compensation and Pension for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b).  

With regard to the initial rating issue, the Board notes that this issue was most recently remanded for a VA examination and medical opinion to determine whether the Veteran experiences instability as a result of his service-connected right knee disability.  Specifically, it was noted that findings on VA examinations in May 2009, April 2011 and May 2013 were negative for recurrent subluxation nor lateral instability but that the Veteran had reported a significantly history of falling due to his right knee giving out on him.  Pursuant to the October 2015 Board remand, the Veteran was afforded a VA knee examination in September 2016.  Significantly, it was noted that there was a history of moderate recurrent subluxation and lateral instability regarding the right knee as well as a history of recurrent effusion of the right knee.  Unfortunately, there is no medical confirmation of right knee instability.  The examiner noted that joint stability testing was not performed but did not indicate why it was not performed or whether there was medical evidence of the claimed right knee instability.  Significantly, the September 2016 VA examiner failed to "determine what is causing the Veteran to fall as he describes" or opine as to "whether it is at least as likely as not that he is falling due to lateral instability as defined at 5257, due to pain or weakness in the right knee, or due to some other cause" as directed in the October 2015 Board remand.  On remand, additional medical examination/opinion is necessary to determine whether there is medical evidence that the Veteran experiences recurrent subluxation and/or lateral instability as a result of his service-connected right knee disability and, if so, when this began and the history of the severity of the subluxation/instability.  

Also, private treatment records show that on August 26, 2016, a few weeks prior to the September 2016 VA examination, the Veteran was struck by lighting and fell resulting in a right knee quadriceps tendon tear.  Approximately two weeks after the September 2016 VA examination, on September 22, 2016, the Veteran underwent surgery to repair the torn quadriceps tendon.  Unfortunately, the operative report concerning this surgery is not of record.  On remand, an attempt should be made to obtain this operative report and any other outstanding private treatment records concerning the right knee.  Furthermore, given the intervening surgery since the last VA examination in September 2016, additional examination is necessary to determine the current severity of the disability.  

Finally, the September 2016 VA examination report concerning the right knee shows range of motion findings for both knees but does not indicate whether the findings were on both active and passive motion and/or in weight-bearing and nonweight-bearing.  The Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Unfortunately, the September 2016 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.  

Lastly, the Board notes that there are likely outstanding VA treatment records as the most recent VA medical records in the claims file are dated in October 2016.  Therefore, all outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an opportunity to identify any healthcare provider who has treated him for his right knee disorder since his March 2009 claim, specifically records pertaining to his September 22, 2016 right knee surgery.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include VA treatment records dated since October 2016.

2. Schedule the Veteran for an appropriate VA examination for evaluation of his service-connected right knee disability. 

Significantly, consistent with Correia, the examiner should test the range of motion (using a goniometer) in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  

The examiner should also determine whether there is medical evidence that the Veteran experiences recurrent subluxation and/or lateral instability as a result of his service-connected right knee disability and, if so, when this began and the history of the severity of the instability/subluxation.

The examiner is further asked to determine what is causing the Veteran to fall as he describes.  That is, please opine as to whether it is at least as likely as not that he is falling due to lateral instability as defined at Diagnostic Code 5257, due to pain or weakness in the right knee, or due to some other cause.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  If the examiner is unable to fulfill the above requests or concludes that the requested information is not necessary in this case, he or she should clearly explain why that is so.

3. Refer this case to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular TDIU, prior to January 31, 2011, under the provisions of 38 C.F.R. § 4.16(b).

4. After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


